Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/16/2022 is acknowledged. Claims 3 and 9-15 are pending in this application. Claims 3,9, and 14 are under examination. Claims 10-13 and 15 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
The rejections of claims 1,2, and 4-8 are mooted by the cancellation of those claims.
The rejections of claims 3 and 14 under 35 USC §112(b) as indefinite and under 35 USC §102(a)(1) as anticipated by EP 0061380 are withdrawn in response to Applicant’s amendment.  However, the rejection under 35 USC §102(a)(1) is set forth below under different grounds.
The rejection of claim 8 under 35 USC §112(d) as failing to include all limitations of the claim from which it depends is withdrawn in response to Applicant’s amendment.  

Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections – Improper Markush Grouping
The rejection of claims 9 and 14 on the judicially-created basis that they contain an improper Markush grouping of alternatives is maintained for reasons of record in the Office action mailed 11/17/2021. These claims still encompass compounds without a shared substantial structural feature, such as the compounds depicted below:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 These compounds lack a common core structure that is responsible for the asserted common use of the compounds. They differ in the number, identity, and placement of heteroatoms. The common benzoyl group is not asserted to give rise to the activity of the compounds.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. §102(a)(1) as anticipated by Sanfilippo, P. et al., J. Med. Chem., 1988, vol. 31, pp. 2221-2227, which discloses the compound below, CAS Reg. No. 115407-41-5. This corresponds to formula (Ib) in which R1 = methyl.

    PNG
    media_image4.png
    237
    211
    media_image4.png
    Greyscale


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1622